DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3. 	Applicant's arguments filed on February 16, 2021, regarding rejection of claims 1-19 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Loehr ‘026 (US 2018/0263026), 3GPP ‘300 (3GPP TS 36.300 V13.2.0, "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN); Overall description; Stage 2 (Release 13)," December 2015, 290 pages), and Chen ‘500 (US 2012/0115500) do not disclose “determine an amount of sidelink data to transmit, among the sidelink data being available for transmission from sidelink logical channels that are associated with the selected sidelink destination and that have a priority that is lower than and not among the at least one priority associated with the selected radio resource pool, in response to determining the amount of sidelink data to transmit cause a stalling of the sidelink data from the sidelink logical channels having the priority that  (See Remarks, page 9, lines 20-28, page 12, para 1).
Applicant argues that Chen ‘500 does not disclose that for a selected pool, an amount of sidelink data to transmit is determined, where the amount of sidelink data has a priority that is lower than and not among the priority associated with the selected pool, as Chen ‘500 (i) does not disclose that when the high priority service is being used, the low priority service pre-empts the high priority service, and (ii) discloses that when the high priority service is used and sufficient resources are not available, the resources of the low priority service are reassigned to the high priority service (See Remarks, page 11, para 3). Examiner respectfully disagrees. 
First, examiner notes that the limitation “determine an amount of sidelink data to transmit, among the sidelink data being available for transmission from sidelink logical channels that are associated with the selected sidelink destination and that have a priority that is lower than and not among the at least one priority associated with the selected radio resource pool, in response to determining the amount of sidelink data to transmit cause a stalling of the sidelink data from the sidelink logical channels having the priority that is lower than and not among the at least one priority associated with the selected radio resource pool to be avoided” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention (see discussion of the rejection of claim 1 under 35 U.S.C. 112(b), below). For purposes of examination, the examiner’s interpretation is “determine an amount of sidelink data to transmit, among the sidelink data being available for transmission from sidelink logical channels that are associated with the selected sidelink destination and that have a priority that is lower than and not among the at least one priority associated with the selected radio resource pool.”
Second, examiner notes that Loehr ‘026 discloses “determine an amount of sidelink data to transmit, among the sidelink data being available for transmission from sidelink logical channels that are associated with the selected sidelink destination” (para 99-100; UE decides on the amount of data to transmit for each logical channel, out of the available data for transmission from those logical channels), and that Chen ‘500 teaches “channels that have a priority that is lower than and not among the at least one priority associated with the selected radio resource pool” (para 12-13 and 15; wireless resources are managed to allow high priority services to use resources allocated to low priority services; determination is made whether sufficient resources are available for an incoming high priority service; if insufficient resources are available, resources used by a low priority service are reclaimed and re-allocated to the high priority service; thus, low priority service channels have priority lower than and not among the priority of the resources re-allocated for high-priority use of high priority service channels). Thus, the combination of Loehr ‘026 and Chen ‘500 teaches “determine an amount of sidelink data to transmit, among the sidelink data being available for transmission from sidelink logical channels that are associated with the selected sidelink destination and that have a priority that is lower than and not among the at least one priority associated with the selected radio resource pool.”
B. § 103 rejection of claim 2-8
Regarding claims 2-8, applicant argues the claims are allowable by virtue of their dependencies from amended claim 1. Relevant limitations claimed in amended claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2-8.
C. § 103 rejection of claim 12-19
Regarding claims 12-19, as amended, applicant argues the claims are allowable, as apparent in view of the reasons for allowability of claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 12-19.
D. § 103 rejection of claim 9
Regarding claim 9, as amended, applicant argues claim 9 is in condition for allowance, because applied references Loehr ‘026 (US 2018/0263026) and 3GPP ‘300 (3GPP TS 36.300 V13.2.0, "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN); Overall description; Stage 2 (Release 13)," December 2015, 290 pages), and a reference cited in the advisory action mailed on January 19, 2021, Ha ‘287 (US 2011/0283287), do not disclose “select one of the plurality of radio resource pools usable by the transmitting user terminal for performing the direct communication transmission, the selected one of the plurality of radio resource pools being associated with a priority which is the same as or lower than a lowest priority among priorities of sidelink logical channels associated with the selected sidelink destination, wherein the processor is configured to select the one of the plurality of radio resource pools before selecting a radio resource pool having a higher priority than the priority associated with the selected one of the plurality of radio resource pools“ (See Remarks, page 12, lines 21-28, page 14, para 3).
Applicant argues that Ha ‘287 does not disclose selecting resources usable by a terminal for performing direct communication transmission, as the returned resources of Ha ‘287 are borrowed and selected to be returned to the primary system, and cannot be used by the secondary system for communication transmission (See Remarks, page 13, lines 34-35, page 14, para 1).
Examiner respectfully disagrees. Examiner notes that Loehr ‘026 discloses “select one of the plurality radio resource pools usable by the transmitting user terminal for performing the direct communication transmission” (para 150; UE uses the first resource pool in a list of configured resource pools) and “the selected one of the plurality of radio resource pools being associated with a priority which is the same as or lower than a lowest priority among priorities of sidelink logical channels associated with the selected sidelink destination” (para 227; resources are allocated to the sidelink logical channels for transmission of data to the sidelink destination, in a decreasing priority order; thus, some of the selected resources have a priority that is equal to the lowest sidelink logical channel priority; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art). Further, examiner notes that Chen ‘500 teaches “wherein the processor is configured to select the one of the plurality of radio resource pools before selecting a radio resource pool having a higher priority than the priority associated with the selected one of the plurality of radio resource pools” (para 12-13 and 15; determination is made whether sufficient resources are available for an incoming high-priority service; if insufficient resources are available, resources used by a low-priority service are pre-emptied in order to make sufficient resources available for the high-priority service; resources used by the low-priority service are reclaimed and re-allocated to the high-priority service; thus, low-priority service resources are selected to pre-empt the low-priority service, before the resources are selected to allocate to the high-priority service).
E. § 103 rejection of claims 10 and 11
Regarding claims 10 and 11, applicant argues the claims are allowable by virtue of their dependencies from amended claim 9. Relevant limitations claimed in amended claim 9 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 10 and 11.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-8 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (lines 15-22) and claim 12 (lines 14-21) recite “determine an amount of sidelink data to transmit, among the sidelink data being available for transmission from sidelink logical channels … that have a priority that is lower than and not among the at least one priority associated with the selected radio resource pool, in response to determining the amount of sidelink data to transmit --cause a stalling of the sidelink data from the sidelink logical channels having the priority that is lower than and not among the at least one priority associated with the selected radio resource pool to be avoided.” “The selected radio resource pool to be avoided” is indefinite, as it lacks antecedent basis. It is not clear whether “the selected radio resource pool to be avoided” is the same resource pool as “the selected resource pool” in claim 1 (line 18) and claim 12 (line 17), respectively, or “the selected radio resource pool to be avoided” is another resource pool different from “the selected resource pool.”
For purposes of examination, the examiner’s interpretation is “determine an amount of sidelink data to transmit, among the sidelink data being available for transmission from sidelink logical channels … that have a priority that is lower than and not among the at least one priority associated with the selected radio resource pool” in claim 1 (lines 15-22) and claim 12 (lines 14-
Claims 2-8 and 13-19 are rejected as being dependent of rejected claims 1 and 12.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr ‘026 (US 2018/0263026, “Loehr ‘026”), in view of 3GPP ‘300 (3GPP TS 36.300 V13.2.0, Chen ‘500 (US 2012/0115500, “Chen ‘500”).
Regarding claims 1 and 12, Loehr ‘026 discloses a transmitting user terminal for performing a direct communication transmission over a sidelink connection to a receiving user terminal in a communication system (para 242; transmitting user equipment (UE) performs sidelink transmissions to a receiving UE in a communication system), 
wherein a plurality of sidelink logical channels is configured in the transmitting user terminal (para 99-100; transmitting UE is configured with sidelink logical channels), 
each sidelink logical channel being associated with one out of a plurality of sidelink destinations as possible destination of sidelink data (para 225; sidelink logical channels are associated with ProSe destination groups; thus, a sidelink logical channel is associated with a sidelink destination out of a plurality of sidelink destinations consisting of sidelink destination groups), and 
each sidelink logical channel being associated with a priority (para 227; each sidelink logical channel is associated with a logical channel priority), 
wherein the transmitting user terminal is configured with at least one radio resource pool (para 150; a UE is configured with at least one radio resource pool), 
each radio resource pool indicating radio resources usable by the transmitting user terminal for performing the direct communication transmission (para 150; UE selects sidelink resources from resource pools; thus, a resource pool includes usable sidelink resources), 
wherein the transmitting user terminal comprises: 
a processor (para 242; processor of the transmitting UE) configured to select a sidelink destination (para 227; UE selects a sidelink destination; although the reference does not explicitly disclose a processor configured to select a sidelink destination, it is obvious to one of ordinary skill in the art that the processor in the transmitting UE performs functions such as making selections), 
select one of the at least one radio resource pool (para 150; UE uses the first resource pool in a list of configured resource pools), 
determine an amount of sidelink data to transmit, among the sidelink data being available for transmission from sidelink logical channels that are associated with the selected sidelink destination (para 99-100; UE decides on the amount of data to transmit for each logical channel, out of the available data for transmission from those logical channels) and 
determine transmission parameters for performing the transmission of the determined amount of sidelink data (para 242; UE allocates radio resources to perform sidelink transmissions; thus, UE determines transmission parameters to use for sidelink transmission); and 
a transmitter (para 419; UE includes a transmitter) configured to transmit the determined amount of sidelink data based on the determined transmission parameters (para 242; UE allocates radio resources to perform sidelink transmissions; thus, UE performs sidelink transmissions based on the determined transmission parameters that are the allocated radio resources).3 International Application No.: PCT/EP2017/051099
However, Loehr ‘026 does not specifically disclose each radio resource pool being associated with at least one priority.
	3GPP ‘300 teaches each radio resource pool being associated with at least one priority (page 23:28, page 258:10-15; each radio resource pool is associated with at least one ProSe priority).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Loehr ‘026’s transmitting user terminal 3GPP ‘300, page 16:2-3).
Although Loehr ‘026 in combination with 3GPP ‘300 teaches determine an amount of sidelink data to transmit, among the sidelink data being available for transmission from sidelink logical channels that are associated with the selected sidelink destination, Loehr ‘026 in combination with 3GPP ‘300 does not specifically disclose channels that have a priority that is lower than and not among the at least one priority associated with the selected radio resource pool, in response to determining the amount of sidelink data to transmit cause a stalling of the sidelink data from the sidelink logical channels having the priority that is lower than and not among the at least one priority associated with the selected radio resource pool to be avoided.
Chen ‘500 teaches channels that have a priority that is lower than and not among the at least one priority associated with the selected radio resource pool, in response to determining the amount of sidelink data to transmit cause a stalling of the sidelink data from the sidelink logical channels having the priority that is lower than and not among the at least one priority associated with the selected radio resource pool to be avoided (para 12-13 and 15; wireless resources are managed to allow high priority services to use resources allocated to low priority services; determination is made whether sufficient resources are available for an incoming high priority service; if insufficient resources are available, resources used by a low priority service are reclaimed and re-allocated to the high priority service; thus, low priority service channels have priority lower than and not among the priority of the resources re-allocated for high-priority use of high priority service channels).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined transmitting user Chen ‘500, para 11).
Regarding claims 2 and 13, Loehr ‘026 in combination with 3GPP ‘300 and Chen ‘500 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Further, Loehr ‘026 teaches wherein, the transmitting user terminal is configured with a plurality of radio resource pools (para 227; resources are allocated to the transmission of data from the highest-priority logical channel).  
Regarding claims 3 and 14, Loehr ‘026 in combination with 3GPP ‘300 and Chen ‘500 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Further, Loehr ‘026 teaches wherein some of the transmission parameters are determined based on the determined amount of sidelink data and comprise at least one of:
time and frequency radio resources from the selected radio resource pool (para 242 and 266; UE allocates time-frequency radio resources to perform sidelink transmissions), a Modulation and Coding scheme, a sidelink data transmission pattern, a sidelink control information transmission pattern, a transport block size.  
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claims 4 and 15, Loehr ‘026 in combination with 3GPP ‘300 and Chen ‘500 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Further, Loehr ‘026 teaches wherein the processor is configured to perform the selection of the sidelink destination by selecting a sidelink destination that is associated with a sidelink logical channel having a highest priority among the sidelink logical channels having data para 227; UE selects a sidelink destination associated with a highest-priority sidelink logical channel).  
Regarding claims 5 and 16, Loehr ‘026 in combination with 3GPP ‘300 and Chen ‘500 discloses all the limitations with respect to claims 1, 9, and 12, respectively, as outlined above.
Further, Loehr ‘026 teaches wherein the transmitter is further configured to transmit sidelink control information for the determined amount of sidelink data based on a sidelink control information transmission pattern (para 271; sidelink transmission comprises sidelink control information for the transmitted data, based on a sidelink control period),
para 185; sidelink control information includes pointers to radio resources and other sidelink transmission parameters).  
Regarding claims 6 and 17, Loehr ‘026 in combination with 3GPP ‘300 and Chen ‘500 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Further, Loehr ‘026 teaches wherein the processor is further configured to perform a4 International Application No.: PCT/EP2017/051099logical channel prioritization, LCP, procedure, so as to allocate radio resources (para 218-219; UE performs a logical channel prioritization (LCP) procedure, so as to allocate radio resources), 
selected by the transmitting user terminal from the selected radio resource pool, in a decreasing order of priorities to the sidelink logical channels that are associated with the selected sidelink destination (para 227; resources are allocated to the sidelink logical channels for transmission of data to the sidelink destination, in a decreasing priority order).
Regarding claims 7 and 18, Loehr ‘026 in combination with 3GPP ‘300 and Chen ‘500 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Loehr ‘026 teaches wherein the processor, when determining the transmission parameters, is further configured to select radio resources from the selected radio resource pool (para 242; UE allocates radio resources to perform sidelink transmissions; thus, UE selects radio resources that are transmission parameters to use for sidelink transmission).  
Regarding claim 9, Loehr ‘026 discloses a transmitting user terminal for performing a direct communication transmission over a sidelink connection to a receiving user terminal in a5 International Application No.: PCT/EP2017/051099communication system (para 242; transmitting user equipment (UE) performs sidelink transmissions to a receiving UE in a communication system), 
wherein a plurality of sidelink logical channels is configured in the transmitting user terminal (para 99-100; transmitting UE is configured with sidelink logical channels), 
each sidelink logical channel being associated with one out of a plurality of sidelink destinations as possible destination of sidelink data (para 225; sidelink logical channels are associated with ProSe destination groups; thus, a sidelink logical channel is associated with a sidelink destination out of a plurality of sidelink destinations consisting of sidelink destination groups), and 
each sidelink logical channel being associated with a priority (para 227; each sidelink logical channel is associated with a logical channel priority),
wherein the transmitting user terminal is configured with a plurality of radio resource pools (para 150; a UE is configured with at least one radio resource pool), 
each radio resource pool indicating radio resources usable by the transmitting user terminal for performing the direct communication transmission (para 150; UE selects sidelink resources from resource pools; thus, a resource pool includes usable sidelink resources), 
wherein the transmitting user terminal comprises: 
para 242; processor of the transmitting UE) configured to select a sidelink destination (para 227; UE selects a sidelink destination; although the reference does not explicitly disclose a processor configured to select a sidelink destination, it is obvious to one of ordinary skill in the art that the processor in the transmitting UE performs functions such as making selections), 
select one of the plurality radio resource pools usable by the transmitting user terminal for performing the direct communication transmission (para 150; UE uses the first resource pool in a list of configured resource pools), 
the selected one of the plurality of radio resource pools being associated with a priority which is the same as or lower than a lowest priority among priorities of sidelink logical channels associated with the selected sidelink destination (para 227; resources are allocated to the sidelink logical channels for transmission of data to the sidelink destination, in a decreasing priority order; thus, some of the selected resources have a priority that is equal to the lowest sidelink logical channel priority; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art),
determine an amount of sidelink data to transmit, among the sidelink data being available for transmission from sidelink logical channels that are associated with the selected sidelink destination (para 99-100; UE decides on the amount of data to transmit for each logical channel, out of the available data for transmission from those logical channels), and
determine transmission parameters for performing the transmission of the determined amount of sidelink data (para 242; UE allocates radio resources to perform sidelink transmissions; thus, UE determines transmission parameters to use for sidelink transmission); and 
para 419; UE includes a transmitter) configured to transmit the determined amount of sidelink data based on the determined transmission parameters (para 242; UE allocates radio resources to perform sidelink transmissions; thus, UE performs sidelink transmissions based on the determined transmission parameters that are the allocated radio resources).  
However, Loehr ‘026 does not specifically disclose each radio resource pool being associated with at least one priority.
3GPP ‘300 teaches each radio resource pool being associated with at least one priority (page 23:28, page 258:10-15; each radio resource pool is associated with at least one ProSe priority).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Loehr ‘026’s transmitting user terminal for performing a direct communication transmission over a sidelink connection to a receiving user terminal in a communication system, to include 3GPP ‘300’s radio resource pool associated with a priority. The motivation for doing so would have been to provide a E-UTRAN radio interface protocol architecture (3GPP ‘300, page 16:2-3).
However, Loehr ‘026 in combination with 3GPP ‘300 does not specifically disclose wherein the processor is configured to select the one of the plurality of radio resource pools before selecting a radio resource pool having a higher priority than the priority associated with the selected one of the plurality of radio resource pools.
Chen ‘500 teaches wherein the processor is configured to select the one of the plurality of radio resource pools before selecting a radio resource pool having a higher priority than the priority associated with the selected one of the plurality of radio resource pools (para 12-13 and 15; determination is made whether sufficient resources are available for an incoming high-priority service; if insufficient resources are available, resources used by a low-priority service are pre-emptied in order to make sufficient resources available for the high-priority service; resources used by the low-priority service are reclaimed and re-allocated to the high-priority service; thus, low-priority service resources are selected to pre-empt the low-priority service, before the resources are selected to allocate to the high-priority service).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined transmitting user terminal for performing a direct communication transmission over a sidelink connection to a receiving user terminal in a communication system of Loehr ‘026 and 3GPP ‘300, to include Chen ‘500’s low-priority service resources that are selected to pre-empt the low-priority service, before the resources are selected to allocate to the high-priority service. The motivation for doing so would have been to provide an improved system of managing resources to avoid unnecessary call blocking, while providing for minimum level of service (Chen ‘500, para 11).
Regarding claim 10, Loehr ‘026 in combination with 3GPP ‘300 and Chen ‘500 discloses all the limitations with respect to claim 9, as outlined above.
Further, Loehr ‘026 teaches wherein the processor is configured to perform the selection of the sidelink destination by selecting that sidelink destination that is associated with a sidelink logical channel having a highest priority among the sidelink logical channels having data available for transmission (para 227; UE selects a sidelink destination associated with a highest-priority sidelink logical channel).  
Regarding claim 11, Loehr ‘026 in combination with 3GPP ‘300 and Chen ‘500 discloses all the limitations with respect to claim 9, as outlined above.
Further, Loehr ‘026 teaches wherein the transmitter is further configured to transmit sidelink control information for the determined amount of sidelink data based on a sidelink control information transmission pattern (para 271; sidelink transmission comprises sidelink control information for the transmitted data, based on a sidelink control period),
para 185; sidelink control information includes pointers to radio resources and other sidelink transmission parameters).  
8.	Claim 8 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Loehr ‘026, in view of 3GPP ‘300, further in view of Chen ‘500, and further in view of Romero ‘984 (US 2015/0138984, “Romero ‘984”).
Regarding claims 8 and 19, Loehr ‘026 in combination with 3GPP ‘300 and Chen ‘500 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
However, Loehr ‘026 in combination with 3GPP ‘300 and Chen ‘500 does not specifically disclose wherein determining the amount of sidelink data to transmit includes: operating a timer associated with the sidelink data from the sidelink logical channels having the priority that is not among the at least one priority associated with the selected radio resource pool or monitoring a ratio between the sidelink data transmitted from the sidelink logical channel having the priority that is among the at least one priority associated with the selected radio resource pool and the sidelink data transmitted from the sidelink logical channel having the priority that is not among the at least one priority associated with the selected radio resource pool.  
Romero ‘984 teaches wherein determining the amount of sidelink data to transmit includes: operating a timer associated with the sidelink data from the sidelink logical channels having the priority that is not among the at least one priority associated with the selected radio resource pool (para 26 and 29; whether a UE has sufficient data to transmit is determined by using timers in a Node B, to determine if the UE is exceeding a given data volume during a certain period measured in seconds; thus, the amount of data to transmit includes operating a timer associated with the data) or 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined transmitting user terminal for performing a direct communication transmission over a sidelink connection to a receiving user terminal in a communication system of Loehr ‘026, 3GPP ‘300, and Chen ‘500, to include Romero ‘984’s amount of data to transmit including operating a timer associated with the data. The motivation for doing so would have been to address the problem of not knowing when it is more efficient to switch to dual cell transmission from single cell transmission, and vice versa (Romero ‘984, para 6).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474